MEMORANDUM **
California state prisoner Dale Owen Dustin appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action against prison officials alleging excessive force, assault, and inadequate medical care. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to comply with court orders, Yourish v. Cal. Amplifier, 191 F.3d 983, 986 (9th Cir.1999), and we affirm.
In dismissing Dustin’s original complaint, the district court gave Dustin notice of the deficiencies and ordered him to amend his complaint to comply with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of Practice. The district court did not abuse its discretion by denying Dustin’s request for a fourth extension of time to file an amended complaint because Dustin had previously been granted three extensions, and each time was advised that failure to timely file would result in dismissal. See Fed.R.Civ.P. 41(b); Yourish, 191 F.3d at 990.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.